IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Fraternal Order of Police Lodge No. 5,      :
by its guardians ad litem, John             :
McNesby, President; Roosevelt Len           :
Poplar, Vice President; John McGrody,       :
Vice President; Steve Weiler, Vice          :
President; Nicholas Denofa, Vice            :
President; Police Officer Sean Cahill;      :
Detective Michael DeRose; Police            :
Officer Richard Green; Police Officer       :
Constance Harris; Police Officer            :
Matthew Nodiff; and Police Officer          :
Anthony Roselli,                            :
                    Appellants              :
                                            :    No. 1295 C.D. 2019
                        v.                  :
                                            :    Argued: June 11, 2020
The City of Philadelphia, its Officials,    :
Agents, Employees and Assigns; Jim          :
Kenney, in his official capacity as         :
Mayor of the City of Philadelphia;          :
Larry Krasner, in his official capacity     :
as District Attorney of the City of         :
Philadelphia; R. Richard Ross Jr., in       :
his former capacity as Police               :
Commissioner of the City of                 :
Philadelphia                                :

BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge1
              HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION BY JUDGE McCULLOUGH                                FILED: November 9, 2021



       1
          This case was assigned to the opinion writer before Judge Brobson succeeded Judge
Leavitt as President Judge.
                 The Fraternal Order of Police Lodge No. 5 (FOP), by its guardians ad
litem,2 and six City of Philadelphia Police Officers3 (collectively, Appellants) appeal
from the orders dated August 21, 2019, issued by the Court of Common Pleas of
Philadelphia County (trial court), sustaining the preliminary objections (POs) of The
City of Philadelphia (City), Jim Kenney, in his official capacity as Mayor, R.
Richard Ross, Jr., in his official capacity as (former) Police Commissioner
(collectively, “the City”), and Larry Krasner, in his official capacity as District
Attorney (DA Krasner or District Attorney), and dismissing Appellants’ action for
injunctive and declaratory relief with prejudice. We affirm in part and vacate in part
the trial court’s orders and remand for further proceedings.
                                 I. Facts and Procedural History
                 In March 2017, (now former) Philadelphia District Attorney, Seth
Williams, created a Police Misconduct Review Committee to identify Philadelphia
police officers whose testimony should be avoided in criminal cases. (Second
Amended Complaint4 (Complaint) ¶35, Reproduced Record (R.R.) at 12a-13a.) As
a result of the investigation, 66 officers who were accused of committing serious
misconduct were placed on a “Do Not Call List,”5 which was made available to
prosecutors who used it to identify which officers not to call during trial. Id. ¶36;


       2
       They are John McNesby, President; Roosevelt Len Poplar, Vice President; John
McGrody, Vice President; Steve Weiler, Vice President; and Nicholas Denofa, Vice President.

       3
        They are Police Officer Sean Cahill; Detective Michael DeRose; Police Officer Richard
Green; Police Officer Constance Harris; Police Officer Matthew Nodiff; and Police Officer
Anthony Rosseli.

       4
         The original complaint was amended twice after preliminary objections, with the Second
Amended Complaint being the operative complaint for purposes of this appeal. For ease of
reference, we will refer to it as the “complaint.”

       5
           Also referred to as “List.”
                                              2
R.R. at 13a. This List “of Philadelphia’s 66 problem cops” was published in a
Philadelphia newspaper on March 16, 2018. The newspaper included information
about on-duty and off-duty misconduct contained in the officers’ personnel files.6
Id. ¶¶51-52; R.R. at 16a.
                                          Complaint
               DA Krasner took office in November 2017. On November 13, 2018,
Appellants filed the instant action alleging that the District Attorney was actively
compiling materials from the personnel files of police officers obtained from the
Police Commissioner7 concerning allegations of purported police officer misconduct
– even in which the police officer was exonerated by an administrative or other
judicial or quasi-judicial body – in order to compile a new, updated “Do Not Call
List.”8 Id. ¶¶53-54; R.R. at 16a-17a, 194a. In an article published in a Philadelphia
newspaper on June 4, 2018, and attached to the complaint as Exhibit “H,” it was
reported that DA Krasner was “seeking to develop a comprehensive list of tainted
cops” and that he recently stated in an interview that the number of officers who will

       6
          On March 16, 2018, The Philadelphia Inquirer published a list stating for each of the 66
officers: his/her name; his/her rank; date of misconduct (on and off-duty); summary of facts; PBI
(Police Board of Inquiry) Finding/Arrest; Penalty; Disclosure; and Limit on Testimony. This 18-
page roster placed the officers into three categories to provide guidance for prosecutors: “Do Not
Call” as a witness in court unless approved by a high-ranking district attorney; “May use” as a
witness but first inform the defense attorney of the officer’s alleged misconduct; and “Use without
restriction” but be aware of the noted misconduct. https://www.inquirer.com/crime/inq/full-list-
philadelphias-66-problem-cops-20180316.html#textjump (last visited November 4, 2021).

       7
          The Police Commissioner is the head of the Philadelphia Police Department. His
authority extends to the retention, protection, and access to confidential personnel information of
all police officers under his command. (Complaint, ¶28; R.R. at 11a.)

       8
         Appellants clarified that the term “Do Not Call List” as used in the complaint refers to
“the method by which the District Attorney obtains, reviews and stores confidential personnel
information of police officers . . . and the compilation, tabulation, record-keeping, use of data
bases, or any other methods employed to compile and keep track of those Police Officers.”
(Complaint, at 3-4, n.1; R.R. at 3a-4a.)
                                                3
ultimately “end up on the roster would almost certainly exceed the 66 on a similar
list developed by his predecessor.”9 In that article, DA Krasner was also quoted as
saying he was “compiling a database of infractions” that will help identify those
officers who are “too questionable to testify.” Id. The complaint alleges that DA
Krasner had openly voiced his frustration with FOP’s history of defending police
officers who had been punished by the City. The complaint alleges that DA Krasner
publicly claimed that the Police Commissioner “has almost no capacity to discipline,
terminate, or even move [officers] to another unit because everything is overturned
in the corrupt arbitration process.” Id. ¶50; R.R. at 16a (emphasis removed) (quoting
from an article in The New Yorker Magazine, Complaint Exhibit “G;” R.R. at 189a).
             It is averred that, by its terms and as applied, the new Do Not Call List
impermissibly mandates disclosure of police officers’ confidential personnel
information to the District Attorney and then to third parties when the officer is
charged with a violation of a Philadelphia Police Department (PPD) policy or
procedure, but is later exonerated, by the Police Board of Inquiry (PBI), PPD’s
Internal Affairs Division (IAD), a labor arbitrator, or a court. Id. ¶101; R.R. at 27a.
             The complaint alleges that the appellant police officers were not
informed that they were being investigated or considered for the new Do Not Call
List; they were only informed after they were placed on the List by the following
form letter (Letter(s)):

             The [District Attorney’s Office] has received Giglio [v.
             United States, 405 U.S. 150 (1972)] information regarding
             you as reflected in the summary below:

             Date:
             Source:

      9
        See https://www2.philly.com/philly/news/crime/philly-da-krasner-seeking-to-develop-
comprehensive-list-of-tainted-cops-20180604.html (last visited November 4, 2021).
                                            4
             Summary:
             Action:

             Pursuant to the law and the [District Attorney’s Office’s]
             policy regarding police misconduct disclosures, the
             misconduct will be disclosed to the defense in all cases
             where you may be called to testify as a witness and said
             disclosure may also be made if required in closed cases
             where you were a critical witness.

             Also, if required by law, supporting documentation in our
             possession regarding the misconduct will be disclosed to
             the defense.

             Please note, if you believe our information is incorrect,
             feel free to communicate to us in writing through
             counsel.

Id. ¶¶61-65, 98; Complaint Exhibit “R”; R.R. at 18a-19a, 25a-26a, 231a. (Emphasis
added.)
             The complaint alleges that once placed on the Do Not Call List, police
officers have lost opportunities to testify in criminal cases in which they served as
investigator, and sometimes were subject to transfer to other departments or
delegated to restrictive duty status. Id. ¶¶78, 90-91; R.R. at 21a, 24a. The complaint
further alleges that for these officers, critical parts of police work were restricted,
resulting in lost wages, reputational damage, and professional harm. Id. The
complaint also alleges that the appellant police officers were not removed from the
Do Not Call List even after the allegations of misconduct were determined to be
unfounded or lacking in merit. Id. at 5; R.R. at 5a.
             The complaint avers that the appellant police officers were not
informed that they were placed on the Do Not Call List until after the fact, nor were
they provided an opportunity to challenge their inclusion on the List prior to or after

                                          5
being placed on the List. Appellants allege that the District Attorney, with assistance
from the City, is engaging in the “wholesale release of confidential personnel
information to third parties without an opportunity to be heard to challenge the legal
necessity of such release” and that such disclosure has had a “direct and negative
impact” on the appellant police officers’ reputations amongst their colleagues and
the public, as well as their work assignments and promotional opportunities, and
constitutes violations of their statutory and constitutional rights. Id. at 5-6; R.R. at
5a-6a. The complaint alleges that public disclosure of the new List, as ultimately
occurred with the prior List, has and will result in reputational harm to the appellant
police officers. Id. ¶83; R.R. at 22a.
               For each named appellant police officer, the complaint summarizes the
allegations of misconduct, the contents of the Letter he/she received, that each
officer was exonerated of the charges (acquittal by federal grand jury, exoneration
before PBI),10 that each officer was not afforded an opportunity to challenge
inclusion on the List prior to or after being placed on it, and how each officer was
harmed either by the violation of his/her statutory and constitutional rights or the
loss of assignments, overtime, promotional considerations. Id. ¶¶102-203; R.R. at
27a-45a.
               The complaint consists of seven counts and requests injunctive and
declaratory relief.




       10
          The charges against two officers, Sergeant Reed and Sergeant Stephan, were still pending
at the time the complaint was filed. (Complaint ¶169; R.R. at 39a-40a.)

                                                6
               Counts I and II - Violation of Due Process with Respect
                to Officers’ Right to Reputation under Pennsylvania
                  Constitution – Equitable and Declaratory Relief
                In Counts I and II, it is averred that article I, sections 1, 11, and 26 of
the Pennsylvania Constitution recognize a fundamental right to privacy that protects
one’s reputation. Pa. Const. art. I, §§1, 11, 26.11 Appellants allege that the creation
of the Do Not Call List and the disclosure of appellant police officers’ confidential
personnel information to DA Krasner and criminal defense counsel without notice
and an opportunity to be heard constitutes a deprivation of fundamental rights
enshrined in the Pennsylvania Constitution.                 (Complaint, ¶213; R.R. at 47a.)
Appellants aver that officers are only notified after their confidential personnel
information has been disclosed to the District Attorney. Id. ¶216; R.R. at 47a.
Appellants aver that, although police officers’ counsel are invited to communicate
to the District Attorney’s Office if the officer believes the information is “incorrect,”
the District Attorney retains sole discretion to decide whether to keep the officer on
the List. Appellants submit that there is no procedure in place for officers, who have
been exonerated, to seek removal from the List. They contend that the inability to
challenge their placement on the List has deprived them of their fundamental rights
to reputation without due process. Appellants charge the District Attorney and the
City with failing to provide the requisite constitutionally necessary due process
protections before placing the officers indefinitely on the Do Not Call List and not
providing them an opportunity to argue before an impartial tribunal why they should
be removed from the List before their confidential personnel information is disclosed
to third parties. Id. ¶¶214-18; R.R. at 47a-48a.
                Appellants seek equitable relief in the form of an injunction against the
City and DA Krasner from creating or employing the new, updated, and revised Do

      11
           These constitutional provisions are set forth infra.
                                                  7
Not Call List, or disclosing the officers’ confidential personnel information unless
and until a court orders such disclosure and/or adequate due process protections are
established on behalf of appellant police officers. Id. ¶¶219-20; R.R. at 48a.


        Counts III and IV - Violation of Due Process with Respect to
         Police Officers’ Statutorily Mandated Contractual Rights
     under Pennsylvania Constitution – Equitable and Declaratory Relief
                In Counts III and IV, Appellants assert that, by creating and employing
the new Do Not Call List and disclosing confidential personnel information, the
District Attorney deprived appellant police officers of their fundamental
constitutional right to contract and the contractual guarantees of their statutorily
mandated collective bargaining agreement (CBA).                  Appellants aver that the
Pennsylvania Constitution, article I, sections 1, 11, and 26 require adequate
protections with respect to fundamental rights, including the right to contract. Id.
¶226, R.R. at 50a. Appellants contend that Act 11112 statutorily mandates a process
by which uniformed public employees, such as police officers, may organize and
bargain collectively for their terms and conditions of employment. Id. ¶227; R.R. at
50a-51a. Act 111 requires interest arbitration to resolve disputes over the terms and
conditions of employment. Id. Appellants aver that through Act 111 procedures,
the City and FOP bargained and agreed on the terms of employment, discipline,
discharge, work assignments, transfers, promotions, and other terms and conditions
of employment. Id. ¶228; R.R. at 51a. Appellants maintain that the District
Attorney, through creating and employing the Do Not Call List and publicly
disclosing the appellant police officers’ confidential personnel information, deprived
the officers of their constitutional and statutorily mandated contract rights without
due process. Id. ¶¶229-30; R.R. at 51a. Appellants allege that officers charged with

      12
           Act of June 24, 1968, P.L. 231, No. 111, as amended, 43 P.S. §§217.1-217.10.
                                               8
misconduct, but who are later exonerated, were effectively “disciplined” by the
District Attorney because they lost overtime, and promotional and assignment
opportunities through placement on the Do Not Call List. Id. ¶¶232-35; R.R. at 51a-
52a. According to Appellants, these deprivations of statutorily mandated collective
bargaining rights occurred without any due process guarantees in violation of the
Pennsylvania Constitution. Id. ¶236; R.R. at 52a.


             Counts V and VI - Tortious Interference with Existing
                   CBA – Equitable and Declaratory Relief
             In Counts V and VI, Appellants assert that the District Attorney has
publicly demonstrated his “displeasure and disgust” with the disciplinary procedures
under the CBA and he has engaged in purposeful conduct intended to harm the
existing contractual relationship between the City and FOP. Id. ¶¶246-47; R.R. at
55a. Appellants assert that the District Attorney’s creation of the new List and his
disclosure of confidential personnel information of police officers who have been
exonerated shows a blatant disregard for the due process procedures existing under
the CBA in handling misconduct of police officers.           Id. ¶248; R.R. at 55a.
Appellants claim that neither Brady v. Maryland, 373 U.S. 83 (1963), nor Giglio,
justify or authorize the District Attorney to disregard the conclusions of the PBI, an
arbitrator, or a court of law, which exonerated a police officer of alleged misconduct
and place him/her on a Do Not Call List and disclose his/her confidential personnel
information to third parties. Id. ¶251; R.R. at 56a. Appellants allege that by placing
the appellant police officers on the List and leaving them on the List despite the fact
that the charges against them were determined to be unfounded, the District Attorney
has undermined the contractual provisions of the CBA by creating alternative, extra-
contractual disciplinary procedures which go beyond that upon which was agreed.
Id. ¶¶249-50; R.R. at 55a-56a. Appellants contend that the officers have been
                                     9
harmed by a violation of their constitutional rights to contract, due process, and
reputation. Id. ¶252; R.R. at 56a.


                       Count VII - Violation of the Pennsylvania
                        Right-to-Know Law – Equitable Relief
                In Count VII, Appellants assert that the District Attorney and City are
not complying with the mandates of the Right-to-Know Law (RTKL)13 and due
process clause of the Pennsylvania Constitution by requesting and releasing police
officers’ confidential personnel information without providing the officers the
opportunity to challenge the release of such information before it is disclosed. Id.
¶¶276-79; R.R. at 60a-61a.
                                        Relief Sought
                Appellants request equitable relief in the form of a permanent
injunction enjoining the District Attorney from creating and maintaining a Do Not
Call List that includes officers who have been exonerated of wrongdoing or
disclosing any police officers’ confidential personnel information to any third parties
unless and until a court orders such disclosure and/or adequate due process
protections are established on behalf of the officers. Appellants request a declaratory
judgment that the District Attorney and the City have violated the police officers’
due process rights by failing to afford adequate procedural protections with respect
to the officers’ fundamental rights to privacy and reputation.




      13
           Act of February 14, 2008, P.L. 6, 65 P.S. §§67.101-67.3104.

                                               10
                             Trial Court’s Order Sustaining POs
                                and Dismissing the Complaint
                 The City and the District Attorney each filed POs in the nature of a
demurrer, challenging the legal sufficiency of the complaint under Pa.R.Civ.P.
1028(a)(4).
                 The City argued, inter alia,14 that the due process claims must be
dismissed because under the Supremacy Clause of the United States (U.S.)
Constitution,15 the police officers’ state constitutional guarantee of rights to
reputation cannot override the rights guaranteed to criminal defendants under the
U.S. Constitution.
                 For his part, the District Attorney argued, inter alia, that the claims
against him lack merit because: (1) the harm alleged was only hypothetical and
speculative, and, therefore, Appellants’ claims do not constitute a case or
controversy; (2) Brady and Giglio bar Appellants’ claims; (3) the procedural due
process claims with respect to the appellant police officers’ fundamental right to
reputation fail to state valid claims; and (4) injunctive relief to compel affirmative
action is not available against a district attorney acting in his official capacity.
                 On August 21, 2019, the trial court entered separate orders, sustaining
the POs filed by the City and the District Attorney and dismissing the complaint with
prejudice. The trial court issued its Pa.R.A.P. (Rule) 1925(a) opinion on November
18, 2019. The trial court based its dismissal of the complaint against the District


       14
           The City and the District Attorney raised other POs to Counts III through VII (lack of
jurisdiction, failure to state a claim under the RTKL, and failure to state a claim for tortious
interference with contract and others) that were not addressed by the trial court. The trial court’s
decision not to consider these POs makes it inappropriate for us to address them in the first
instance. Whittington v. Episcopal Hospital, 768 A.2d 1144, 1156 (Pa. Super. 2001) (“[U]nless
and until the coverage issue is decided by a trial court it is not appropriate for our review.”).

       15
            U.S. Const. art. VI.
                                                11
Attorney on four grounds. First, it held that the actions alleged in the complaint are
well within the District Attorney’s capacity as prosecutor. The trial court held that
under Brady, and Giglio, and under Rule 573(B)(1)(a) of the Pennsylvania Rules of
Criminal Procedure (Pa.R.Crim.P. 573(B)(1)(a)), the District Attorney is obligated
to disclose any exculpatory and impeachment evidence to criminal defense counsel,
including evidence that bears on a witness’s credibility. (Trial ct. op., 11/18/19, at
4-6.)
             Next, the trial court held that Appellants failed to establish that a Do
Not Call List exists because (1) “contrary to [Appellants’] assertions,” the Letters
attached to the complaint “do not indicate that a Do Not Call List exists or will exist
in any point in the future”; (2) Appellants “ha[ve] not produced any evidence that
[the District Attorney] keeps or maintains a Do Not Call List, as alleged”; and (3)
“[a]t this time [Appellants have] produced no evidence in any of [the] [c]omplaints
to corroborate the speculatory existence of a Do Not Call List.” Id. at 6-8.
             Third, the trial court held that the District Attorney has “absolute
immunity” from liability “for civil damages for actions relating to prosecution of a
criminal case.” Id. at 6, 8.
             Lastly, the trial court found that the complaint was “hypothetical and
speculative in nature” because “no action has yet been taken that would infringe on
[the appellant officers’] rights.” Id. at 7. The trial court reasoned that appellant
police officers received Letters informing them that “instances of misconduct that
could potentially fall under the definition of exculpatory evidence, because they
concern witness credibility [and] may be disclosed in some future case.” Id.
(emphasis in original). Focusing on the content of the Letters, the trial court
emphasized that they “do not indicate that [the District Attorney] ultimately will
make any of the misconduct evidence public.” Id. The trial court further noted that

                                          12
the Letters “do not indicate” that the officers “will be transferred to other
departments or delegated to restrictive duty status.” Id.
             With respect to the claims against the City, the trial court found that
they were “trumped by the Due Process Clause of the Fourteenth Amendment[,U.S.
Const. amend. XIV,] and its progeny under Brady and Giglio” and that, therefore, it
could not prohibit the City from “providing potential impeachment evidence to the
District Attorney when requested.” Id. at 9.
                                 II. Appeal and Issues
             On appeal, Appellants raise four issues:

          1. Did the trial court err in dismissing the complaint on the
             grounds that Appellants produced no evidence in the
             complaint to corroborate the existence of a Do Not Call
             List or that the District Attorney maintains such a List?

          2. Did the trial court err in dismissing the complaint on the
             grounds that Brady and Giglio authorize the actions of the
             City and the District Attorney, as alleged in the complaint?

          3. Did the trial court err in dismissing the complaint on the
             grounds that the District Attorney has absolute immunity
             from the claims and relief sought against him?

          4. Did the trial court err in dismissing the complaint on the
             grounds that the harms alleged by the appellant police
             officers in the complaint were only hypothetical and
             speculative in nature?

(Appellants’ Br. at 6.)
                                     III. Analysis
             It is well established that in reviewing a trial court’s grant of
preliminary objections, this Court must “determine whether the trial court committed
an error of law,” and in doing so, must “apply the same standard as the trial court.”
                                         13
Hahn v. Community Health Care Systems, Inc., 14 A.3d 120, 124 (Pa. Super. 2011).
Where, as here, a defendant files preliminary objections to a plaintiff’s complaint in
the nature of a demurrer, see Pa.R.Civ.P. 1028(a)(4), the court’s review is confined
to the content of the complaint and any attachments thereto. Thomas v. Corbett, 90
A.3d 789 (Pa. Cmwlth. 2014). Thus, the court may determine only whether, on the
basis of the plaintiff’s allegations, he or she possesses a cause of action recognized
at law. Id. The court may not consider the factual merits of the claims. Schmidt v.
Deutsch Larrimore Farnish & Anderson, LLP, 876 A.2d 1044, 1046 (Pa. Super.
2005). Rather, the court “must accept as true all well-pleaded material allegations
in the [complaint], as well as all inferences reasonably deduced therefrom.” GTECH
Corporation v. Commonwealth, 965 A.2d 1276, 1285 (Pa. Cmwlth. 2008) (citing
Stanton-Negley Drug Co. v. Department of Public Welfare, 927 A.2d 671, 673 (Pa.
Cmwlth. 2007)). The court need not accept as true conclusions of law, unwarranted
inferences from facts, argumentative allegations, or expressions of opinion. Id. This
Court may only affirm the lower court’s grant of preliminary objections if it appears
“with certainty that the law will not permit recovery, and any doubt should be
resolved by a refusal to sustain them.” Id.
             Importantly, documents attached as exhibits, documents referenced in
the complaint, as well as facts already of record may also be considered. See Jenkins
v. County of Schuylkill, 658 A.2d 380, 383 (Pa. Super. 1995).


          Did the Trial Court Err When it Dismissed the Complaint
   on the Grounds that Appellants Produced No Evidence that the District
              Attorney Keeps or Maintains a Do Not Call List?
             Appellants argue that the trial court erred by dismissing the complaint
on the grounds that Appellants failed to “produce evidence” that the District
Attorney keeps or maintains a Do Not Call List. Appellants assert that they were

                                         14
not required to identify or point to evidence in the complaint to corroborate the
existence of the Do Not Call List. We agree.
             Pennsylvania is a fact-pleading jurisdiction; as such, a complaint must
provide notice of the nature of the plaintiff’s claims and also summarize the facts
upon which the claims are based. Youndt v. First National Bank of Port Allegany,
868 A.2d 539, 544 (Pa. Super. 2005). Pennsylvania Rule of Civil Procedure 1019(a)
and (b) encapsulates this theory. Rule 1019(a) provides that in pleadings, “[t]he
material facts on which a cause of action or defense is based shall be stated in a
concise and summary form[.]” Pa.R.Civ.P. 1019(a). Rule 1019(b) requires that
“[a]verments of fraud or mistake shall be averred with particularity. Malice, intent,
knowledge, and other conditions of mind may be averred generally.” Pa.R.Civ.P.
1019(b). The purpose of these rules is to require the pleader to disclose material
facts sufficient to notify the adverse party of the claims it will have to defend against.
Martin v. Lancaster Battery Co., Inc., 606 A.2d 444, 448 (Pa. 1992); Landau v.
Western Pennsylvania National Bank, 282 A.2d 335, 339 (Pa. 1971).
             There is no requirement that the plaintiff “produce” or “plead” the
evidence or proof upon which the pleader will rely to establish those facts.
Commonwealth by Shapiro v. Golden Gate National Senior Care, LLC, 194 A.3d
1010, 1029-30 (Pa. 2018); Wicks v. Milzoco Builders, Inc., 470 A.2d 86, 90 (Pa.
1983) (holding the plaintiff need only plead ultimate facts; evidentiary facts need
not be set forth in the complaint); United Refrigerator Co. v. Applebaum, 189 A.2d
253, 255 (Pa. 1963); Unified Sportsmen of Pennsylvania v. Pennsylvania Game
Commission, 950 A.2d 1120, 1134 (Pa. Cmwlth. 2008) (holding that to be
sufficiently specific, “the complaint need not cite evidence but only those facts
necessary for the defendant to prepare a defense”).


                                           15
             The trial court was required to accept as true all well-pleaded averments
in the complaint. In sustaining the POs, the trial court was not convinced by the
averments of the complaint that a Do Not Call List actually exists. In so doing, it
effectively made a factual finding, i.e., there is no List. In ruling on preliminary
objections, however, the trial court may not consider the factual merits of the claims
– which is precisely what the trial court did here. As explained, the trial court need
only consider whether Appellants satisfactorily pleaded the existence of a Do Not
Call List. Thus, the trial court’s criticism that Appellants proffered insufficient
“evidence” of a Do Not Call List was premature and an erroneous basis upon which
to sustain a demurrer.
             Our review of the complaint confirms that Appellants sufficiently
averred that there is a new Do Not Call List maintained by the District Attorney,
which is continuously updated and contains the names and confidential personnel
information of the appellant police officers who have been exonerated of charges of
misconduct. (Complaint, ¶¶54-64; R.R. at 17a-19a.) Appellants averred that FOP
learned on or about May 15, 2018, that the District Attorney was creating a new,
updated, revised, and more expansive “Do Not Call List” as well as a process by
which police officers were placed on the List. Id. ¶54; R.R. at 17a. Appellants
specified that references to the Do Not Call List in the complaint were not limited to
a concrete or tangible List per se but included “the method by which [the District
Attorney] obtains, reviews and stores confidential personnel information of police
officers . . . and the compilation, tabulation, record-keeping, use of data bases, or
any other methods employed to compile and keep track of those [p]olice [o]fficers.”
(Complaint, at 3-4, n.1; R.R. at 4a.) Appellants attached magazine and newspaper
articles to the complaint, quoting the District Attorney’s statements that there is a
List, that he was in the process of compiling a new updated database of infractions

                                         16
and that the new “roster” would include more police officers than the previous Do
Not Call List. These were well-pleaded allegations.
                Because the trial court prematurely required evidence of a Do Not Call
List rather than accepting the well-pleaded allegations of the complaint as true, we
must conclude that the trial court’s basis for sustaining the POs on this ground was
error.
                 Did the Trial Court Err in Dismissing the Complaint
                  on the Grounds that Brady and Giglio Authorized
                     the District Attorney and the City’s Actions?
                Next, the trial court dismissed the complaint based on its conclusion
that Brady, Giglio, and Pa.R.Crim.P. 573(B)(1)(a)16 authorize the City to release the
police officers’ personnel information to DA Krasner and because DA Krasner is
authorized under Brady and Giglio to engage in all of the conduct alleged in the
complaint. The trial court concluded that such action is fully within the discretion
of DA Krasner as he is tasked with carrying out his responsibilities to fairly
prosecute crimes and maintain the integrity of the criminal justice system.17

16
         Pa. R.Crim.P. 573(B)(1)(a) provides:

              (B) Disclosure by the Commonwealth.
              (1) Mandatory. In all court cases, on request by the defendant, and
              subject to any protective order which the Commonwealth might
              obtain under this rule, the Commonwealth shall disclose to the
              defendant’s attorney all of the following requested items or
              information, provided they are material to the instant case. The
              Commonwealth shall, when applicable, permit the defendant’s
              attorney to inspect and copy or photograph such items.
                     (a) Any evidence favorable to the accused that is material
                     either to guilt or to punishment, and is within the possession
                     or control of the attorney for the Commonwealth[.]
Pa.R.Crim.P. 573(B)(1)(a) (emphasis in original).

         The Dissent argues that an “accusation” of misconduct, even if it has deemed to be
         17

unfounded, goes to the heart of a PPD employee’s trustworthiness and speaks to whether they have
(Footnote continued on next page…)
                                                17
               At the outset, we agree with the trial court that DA Krasner and the City
have an obligation to disclose all exculpatory information material to the guilt or
punishment of an accused, including evidence of an impeachment nature. In Brady,
the United States Supreme Court held “that the suppression by the prosecution of
evidence favorable to an accused upon request violates [a defendant’s Fourteenth
Amendment] due process [rights] where the evidence is material either to guilt or to
punishment, irrespective of the good faith or bad faith of the prosecution.” Brady,
373 U.S. at 87. Brady material must be turned over regardless of whether the defense
makes a request. United States v. Agurs, 427 U.S. 97, 111-12 (1976). The obligation
extends to evidence in the possession of the entire prosecutorial team, “including the
police.” Kyles v. Whitley, 514 U.S. 419, 437 (1995) (imposing on a prosecutor the
“duty to learn of any favorable evidence known to the others acting on the
government’s behalf in the case, including the police”); Commonwealth v. Burke,
781 A.2d 1136, 1142 (Pa. 2001) (holding that under Kyles, “the prosecution’s Brady
obligation clearly extends to exculpatory evidence in the files of police agencies of
the same government bringing the prosecution”). Brady material also includes
impeachment material, i.e., evidence of dishonest acts, bias, motive, and any other
evidence tending to affect witness credibility. Giglio, 405 U.S. at 153-55.

conducted himself/herself with fidelity and honor in fulfilling the inherently weighty duties of
his/her job. Fraternal Order of Police, Lodge No. 5 v. The City of Philadelphia, ___ A.3d ___,
___ (Pa. Cmwlth., No. 1295 C.D. 2019, filed ____) (Ceisler, J., dissenting) slip op. at 5. We
disagree with that conclusion. One of the most fundamental tenets and principles of our justice
system is that people are presumed innocent until proven guilty. Thus, an accusation is actually
consistent with innocence; it does not establish guilt. This principle has been applied in the context
of allegations of police officer misconduct and the Brady rule. See Dicks v. United States (W.D.
Pa., No. 09-2614, filed Sept. 8, 2010), 2010 WL 11484356 (holding that police officer internal
affairs investigation and civil lawsuits never resulted in any finding of misconduct; thus, the
allegations were not favorable to the petitioner under Brady); United States v. Booker (E.D. Pa.,
No. 95-211, filed Apr. 24, 1997), 1997 WL 214850, slip op. at *2-3 (finding that the probative
value of the “evidence of prior unfounded or unsubstantiated allegations” is limited “and would
be substantially outweighed by the risk of unfair prejudice”).
                                                 18
               Unquestionably, the District Attorney has an affirmative duty to
disclose potentially exculpatory evidence, as well as evidence that could be used to
impeach prosecution witnesses, whether that evidence is in the possession of the
Office of the District Attorney or the City itself and must provide that evidence to
the accused. Kyles, 514 U.S. at 437-39. Furthermore, the City has a derivative duty
to assist the District Attorney with fulfilling his constitutional obligation to criminal
defendants, by providing the District Attorney, at his request, with information
regarding such allegations. Id.
               Accordingly, we conclude the trial court properly dismissed
Appellants’ complaint to the extent that it seeks to enjoin the City from providing
information from appellant officers’ personnel files to DA Krasner, and to enjoin
DA Krasner from creating and maintaining an internal Do Not Call List, or from
disclosing potentially exculpatory or impeachment information to criminal defense
counsel.18
               However, with that said, this does not end our inquiry. Appellants do
not only challenge the City’s disclosure of the appellant police officers’ confidential
personnel information to DA Krasner, or his right to request it from the City or
disclose it to criminal defense counsel. The complaint also raises a constitutional
procedural due process claim on behalf of exonerated officers who do not believe
they should be on the List in the first place. Appellants seek to enjoin DA Krasner
from maintaining or releasing a Do Not Call List that includes their names unless
and until they are provided with an opportunity to demonstrate why, having been

       18
           Of course, determinations regarding the admissibility of such evidence at trial will
require a separate analysis, which will ultimately be made by the trial judge in each individual
case, in line with the Pennsylvania Rules of Evidence. Commonwealth v. Hawk, 709 A.2d 373,
376 (Pa. 1998). See also Commonwealth v. Green, 640 A.2d 1242, 1246 (Pa. 1994) (“[I]t is clear
that the holding in Brady . . . in no way mandates that the evidence first be admissible before it
can be deemed ‘material’ to the defense.”).
                                               19
exonerated, they should not be on the List. Appellant police officers aver that the
opprobrium associated with being on a Do Not Call List directly interferes with their
constitutional rights to protect their reputations. They argue that their reputations
will, in fact, be infringed if they are added to a publicized blacklist, without being
given a meaningful opportunity to challenge their designation as such before an
impartial tribunal. The complaint avers that there is no mechanism for an officer,
who is found not guilty of the misconduct charges, to do so.
             The trial court did not find merit in the appellant police officers’
argument because it found that the City’s and the DA’s constitutional duties under
Brady and Giglio preempt or supersede the officers’ claimed reputation and privacy
rights. We do not agree that this is the case.
             First, the due process right asserted by the officers relates to the
impropriety of being placed on the Do Not Call List. Second, neither Brady nor
Giglio eliminate the right of innocent officers to be afforded a meaningful
opportunity to argue why they should not be placed on the List or why they should
be removed prior to any public disclosure of the List. Whether the appellant police
officers, who have been exonerated of misconduct charges, must be given the
opportunity to argue why they should not be on the Do Not Call List before it is
disclosed to the public involves an inquiry, which is separate from the District
Attorney’s duty to disclose potentially exculpatory and impeachment information
under Brady and Giglio. An officer may be afforded due process to argue why he
should not be on the Do Not Call List without violating Brady.
             Thus, we conclude it was error for the trial court to dismiss the entire
complaint on the grounds that Brady and Giglio authorize the City’s and District
Attorney’s actions. Appellants have raised a separate due process claim, which is
not preempted or superseded by Brady and Giglio and must be analyzed separately.

                                          20
                                     Due Process
               In Counts I and II, Appellants seek to enjoin the dissemination of the
Do Not Call List before the officers have the chance to demonstrate why, having
been exonerated of misconduct, they should not be on the List.
               The government is prohibited from depriving individuals of life,
liberty, or property, unless it provides the process that is due. Commonwealth v.
Turner, 80 A.3d 754, 764 (Pa. 2013). The basic elements of procedural due process
are adequate notice, the opportunity to be heard, and the chance to defend oneself
before a fair and impartial tribunal having jurisdiction over the case. Id. A due
process claim requires a two-part analysis: (1) whether there is a life, liberty, or
property interest with which the state has interfered; and (2) whether the procedures
attendant to that deprivation were constitutionally sufficient. Id.
               Appellants argue that the appellant police officers were mistakenly or
unfairly placed on the Do Not Call List because the allegations of misconduct were
deemed unfounded. They contend that their placement on the Do Not Call List
interfered with their protected liberty interest in their professional and personal
reputations.    They aver that the District Attorney and the City violated their
constitutional rights to reputation without proper process because they were denied
the opportunity to argue why, having been cleared of any wrongdoing, they do not
deserve to be on the List. See Complaint, ¶¶74, 82-83; R.R. at 22a.
               The Pennsylvania Constitution establishes the right to protect one’s
reputation as one of the fundamental rights that cannot be abridged without
compliance with state constitutional standards of due process and equal protection.
Article I, section 1 of the Pennsylvania Constitution provides:

               All men are born equally free and independent, and have
               certain inherent and indefeasible rights, among which are
                                          21
             those of enjoying and defending life and liberty, of
             acquiring, possessing and protecting property and
             reputation, and of pursuing their own happiness.
Pa. Const. art. I, §1 (emphasis added). Article I, section 11 of the Pennsylvania
Constitution provides:
             All courts shall be open; and every man for an injury
             done him in his lands, goods, person or reputation shall
             have remedy by due course of law and right and justice
             administered without sale, denial or delay. Suits may be
             brought against the Commonwealth in such manner, in
             such courts and in such cases as the Legislature may by
             law direct.
Pa. Const. art. I, §11 (emphasis added). Article I, section 26 of the Pennsylvania
Constitution provides:
             Neither the Commonwealth nor any political subdivision
             thereof shall deny to any person the enjoyment of any civil
             right, nor discriminate against any person in the exercise
             of any civil right.
Pa. Const. art. I, §26.
             These provisions, taken together, establish a legally cognizable
protection against governmental infringement of reputation without due process. R.
v. Department of Public Welfare, 636 A.2d 142 (Pa. 1994); Pennsylvania Bar
Association v. Commonwealth Insurance Department, 607 A.2d 850 (Pa. Cmwlth.
1992). Due process entitles an individual to adequate notice of the charges against
him and an opportunity to be heard. Dunn v. Department of Transportation, Bureau
of Driver Licensing, 819 A.2d 189 (Pa. Cmwlth. 2003).
             In Simon v. Commonwealth, 659 A.2d 631 (Pa. Cmwlth. 1995), the
former Pennsylvania Crime Commission published a report entitled “Racketeering
and Organized Crime in the Bingo Industry.” Id. at 634. In the report, the
Commission named the petitioners as being involved in the operation of bingo games
and being connected to organized crime figures. Id. Prior the publication of the
                                         22
report, the petitioners were not afforded notice that their names would be included
in the report and tied to organized crime figures, or an opportunity to be heard. Id.
             The petitioners filed an action against the Commonwealth in this
Court’s original jurisdiction, seeking injunctive and declaratory relief, contending
that they could not be deprived of their state constitutional right to possess and
protect their reputations without being afforded due process. Id. at 633. The
petitioners argued that due process required notice and a meaningful opportunity to
hear the Commonwealth’s evidence of criminal connections or activity and to be
heard on the issue.
             This Court held that an individual’s reputation is fundamental under the
Pennsylvania Constitution and cannot be abridged without compliance with both due
process and equal protection requirements. Id. at 637. We observed that “[u]nder
this scheme, there is no forum for an individual who believes that his reputation has
been adversely affected to seek a remedy until after the possible damage has been
done. This is clearly an unconscionable abrogation of a state protected constitutional
right without due process.” Id. at 639. Emphasizing that advanced notice is the
most basic of all requirements, we held that publication of the report without giving
the petitioners notice that their reputations were at issue and to provide them an
opportunity to present objections was in violation of article I, sections 1 and 11 of
the Pennsylvania Constitution. Id. at 638-39.
             In Pennsylvania Bar Association, this Court held that before an
attorney’s name could be placed on a suspected fraud list because his/her client was
suspected of fraud, the Commonwealth was required to give the attorney notice and
an opportunity to be heard. There, section 1822 of the Vehicle Code, 75 Pa.C.S.
§1822, created an index of suspected fraudulent automobile insurance claims. As
part of the index, the names of the attorneys representing the suspected fraudulent

                                         23
claims were included in the index. 607 A.2d at 854. The Pennsylvania Bar
Association (PBA) challenged the constitutionality of section 1822, contending that
the inclusion of its members’ names in the index without notice and an opportunity
to be heard was an unconstitutional harm to their reputations. In response, the
Commonwealth argued that the index was not publicly disclosed but was only
published to insurers and several other categories of individuals. This Court rejected
that argument, explaining that the limited audience which had access to the names
on the index did not lessen harm to the members’ reputation:

             The fact that the reports are only accessible to member-
             insurers and several other categories of individuals does
             not make them any less damaging, as the attorney must
             deal with these insurers in the course of his business, and
             his reputation in their eyes is at least as valuable as it is
             in the eyes of the general public, if not more so.
             Consequently, we find merit in PBA’s allegation that
             section 1822’s requirement that member insurers report
             the names of attorneys involved in the “suspected
             fraudulent claims” inevitably leads to the injury of these
             attorneys’ reputations, based upon suspicion alone.
Id. at 854 (emphasis added).
             Here, the complaint avers that the original List of “rogue” or “tainted”
police officers was published in The Philadelphia Inquirer. (Complaint, ¶37.) As
alleged in the complaint, it is a blacklist of sorts. If, as Appellants allege in the
complaint, a new updated List is being compiled, then it is not unreasonable for the
appellant officers to be concerned that the new List will meet the same fate as the
first List. It will be requested by the media and made public. There can be little
question that placement on a formal list of officers who are deemed untrustworthy
or unworthy of the privilege of testifying in support of a prosecution could very well
be detrimental to their reputations in the community and in the employment context

                                          24
if released. The appellant police officers must deal with other officers, their
superiors, district attorneys, defense counsel, and the public during the course of
their employment. This is especially so when the allegations against the officers are
deemed to be unfounded. As explained in an article in the Stanford Law Review:

             [T]he Brady-cop designation immediately puts a question
             mark on the officer’s ability to testify, and that question
             mark has severe employment consequences. An officer
             who cannot be counted on to testify also cannot be counted
             on to make arrests, investigate cases, or carry out any other
             police functions that might lead to the witness stand.
             Brady cops may thus find themselves fast-tracked for
             termination and hard-pressed to find future work.

             Considering the grave employment consequences, one
             might expect strong substantive and procedural
             protections to guard against mistakenly or unfairly placing
             an officer on the Brady list. But that is not the case.
             Unlike in police department disciplinary proceedings,
             which provide many procedural protections to accused
             officers, prosecutors can make Brady-cop designations
             based on flimsy evidence and without giving officers an
             opportunity to contest the allegations beforehand or to
             appeal the decisions afterward. Even if, on appeal, the
             officer overturns the misconduct finding that landed him
             on the Brady list, the prosecutor can continue to label the
             officer as a Brady cop if he doubts the officer’s credibility.
             And forget whatever progressive discipline system might
             govern the traditional punishment of police misconduct: a
             prosecutor can put an officer on the Brady list for a small,
             first-time offense and leave her there for life without
             giving her any chance to clear her name.

Jonathan Abel, Brady’s Blind Spot: Impeachment Evidence in Police Personnel
Files and the Battle Splitting the Prosecution Team, 67 Stan. L. Rev. 743, 780-82
(Apr. 2015) (footnotes omitted).
             In Duchesne v. Hillsborough County Attorney, 119 A.3d 188 (N.H.
2015), police officers who successfully challenged the discipline imposed after they
                                         25
were accused of unnecessary use of force brought an action against the Hillsborough
County Attorney (prosecutor), seeking among other things, the removal of their
names from the county’s list of officers whose personnel files contained potentially
exculpatory evidence required to be disclosed pursuant to New Hampshire v. Laurie,
653 A.2d 549 (N.H. 1995).19 The officers argued that the prosecutor’s refusal to
remove them from the Laurie List violated their constitutional rights to due process
of law. They argued that placement on the Laurie List affected a significant
constitutional liberty and property interest because a Laurie designation could
tarnish their reputations and damage their careers. The prosecutor conceded that the
Laurie List was “a kind of death list” for the officers on it.
               The trial court denied the officers relief. On appeal, the officers argued
inter alia, that the allegations of excessive use of force were determined to be
unfounded, and, therefore, inclusion of their names on the Laurie List or disclosure
of their names to a court or a defendant in a future criminal case was unwarranted.
               Given that the original allegations of excessive force were determined
to be unfounded, the Supreme Court of New Hampshire (Duchesne Court) agreed
and held that the trial court erred in not ordering the removal of officers from the
“Laurie List” because there was “no sustained basis for the [officers’] placement on
the ‘Laurie List.’” Duchesne, 119 A.3d at 198. Recognizing that the inclusion on


       19
          In Laurie, the State knowingly withheld pre-employment and personnel files detailing
numerous instances of conduct that reflected negatively upon the character and credibility of a
Franklin Police Department detective who was a key prosecution witness. 653 A.2d at 549.
Finding that the detective’s testimony “went directly to the issue of the defendant’s guilt,” and
noting that the undisclosed evidence could have been used to impeach that testimony, the Supreme
Court of New Hampshire held that the defendant was denied due process of law and remanded the
matter to the superior court for a new trial. Pursuant to Laurie, prosecutors in New Hampshire
created a so-called “Laurie List,” which is a list, in the form of an Excel spreadsheet, of police
officers with potentially exculpatory information in their personnel files or elsewhere. Duchesne,
119 A.3d at 194.
                                               26
the Laurie List carries a stigma, the Duchesne Court held that basic notions of
fairness require that an officer must be removed from the list when it is clear that
there are no valid grounds for his being on the list, and that, absent other available
procedures, the courts can provide a remedy to an aggrieved officer. Id.
               Although Duchesne is a New Hampshire case,20 we find the case
instructive. Here, as in Duchesne, the complaint averred that the allegations against
the appellant police officers were determined to be unfounded. They claim that
because they were exonerated, there are no proper grounds for the DA’s inclusion
of their names on the Do Not Call List. We agree and find that the interests of the
appellant police officers in their reputations and careers is such that there must be
some post-placement mechanism available for an officer to seek removal from the
Do Not Call List if the grounds for placement on the List are thereafter shown to be
lacking in substance, as was the case in Duchesne.
               Unlike the trial court, we do not agree that the complaint establishes
that appellant police officers were afforded sufficient due process because the
Letters informed them of the District Attorney’s disclosure obligations “ahead of
any hypothetical disclosure” and invited them to communicate in writing if they
believed the information in the Letter was “incorrect.” (Trial ct. op., 11/18/19, at 7.)



       20
          In response to Laurie, the New Hampshire legislature enacted a statute, N.H. Rev. Stat.
Ann. (RSA) §105:13-b, which was designed to balance the rights of criminal defendants against
the countervailing interests of the police officers and the public in the confidentiality of officer
personnel records. Where uncertainty exists as to whether information is exculpatory, RSA section
105:13-b directs that the evidence at issue be submitted to the court for an in camera review.
          Inasmuch as RSA section 105:13-b was not directly at issue in Duchesne, we do not
believe that the case is distinguishable on the grounds that Pennsylvania does not have an
equivalent statute. As explained, the basic underpinning of the case was grounded on notions of
fairness, which, in the Duchesne Court’s view, required giving the officers an opportunity to
demonstrate why they should not be on the Laurie List. This holding was not dependent on RSA
section 105:13-b.
                                                27
We disagree with the trial court’s view that the Letters “serve[d] as protection of the
officers’ due process rights.” Id.
             First, whether the information in the Letter is “correct” does not go to
whether the officers were mistakenly placed on the List and should be removed from
the List in light of their exoneration. The Letters acknowledge that the officers were
cleared of wrongdoing. Limiting the officers’ challenge to whether the information
is “correct” or not – is not the same as affording them the opportunity to establish
before an impartial tribunal why, having been cleared, they should not have been
placed on, and should not remain on, a List of untrustworthy officers. Therefore, the
procedure offered by the District Attorney’s Office, which restricts any challenge to
the “correctness” of the information contained in the Letters, does not serve as
meaningful opportunity to be heard on the issue. Moreover, adequate due process
requires an impartial tribunal. As alleged in the complaint, the process offered by
the Letters places sole discretion with the District Attorney regarding whether
officers should be placed on or remain on the Do Not Call List even though they
were acquitted. Therefore, it is not an adequate remedy to leave the decision to the
very person whom the appellant police officers contend mistakenly and unfairly
placed them on the List in the first place.
             Applying the above principles to the instant case, we conclude that the
complaint alleges sufficient facts, which must be taken as true at this stage of the
proceeding, to state a claim for violation of the appellant police officers’
fundamental right to protect their reputations without affording them due process.
Accordingly, we find that the trial court erred by categorically concluding on POs
that the appellant police officers are not entitled to prior notice that they are being
considered for placement on the updated Do Not Call List or afforded a timely and


                                          28
meaningful opportunity to be heard concerning whether they should be placed on
the List.21

                  Does the Doctrine of Absolute Immunity Bar the
                 Due Process Claims Against the District Attorney?
               Next, we address whether the trial court erred in sustaining the District
Attorney’s POs and dismissing the complaint based on the doctrine of absolute
immunity. Citing Miller v. Nelson, 768 A.2d 858, 861 (Pa. Super. 2001), the trial
court held that the district attorney “enjoys absolute immunity from liability for civil
damages for actions related to prosecution of a criminal case.” (Trial ct. op.,
11/18/19, at 7-8.)
               Although the trial court is correct that prosecutors are immune from
lawsuits challenging their official conduct,22 the complaint here seeks declaratory

       21
            We wholly agree with the Dissent that “the District Attorney has an unshakable
responsibility under the Fourteenth Amendment’s Due Process Clause to disclose potentially
material evidence to criminal defendants.” Fraternal Order of Police, Lodge No. 5 v. The City of
Philadelphia, ___ A.3d ___, ___ (Pa. Cmwlth. 1295 C.D. 2019, filed ____ (Ceisler, J., dissenting),
slip op. at 2 (emphasis removed). Having said this and not in any way diminishing this absolute
obligation, we are focused here on a Do Not Call List that was created by the District Attorney
which, as we have explained, will likely result in an unfavorable and negative public perception
of officers who are placed on that List. In such case, we are also cognizant of the crucial right of
all citizens in America to be presumed innocent until proven guilty and the right to due process in
the proceedings. The Court applies both constitutional precepts in their fullness and under the
specific circumstances of this case. Specifically, the District Attorney continues to be bound to
turn over exculpatory evidence while at the same time giving officers who have been accused and
either not found guilty or exonerated of such claim their due process.

       22
          See Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976); Durham v. McElynn, 772 A.2d
68 (Pa. 2001) (holding that district attorneys enjoy high public official immunity and qualified
immunity from all civil suits for damages); In re Dwyer, 406 A.2d 1355, 1359 (Pa. 1979) (“The
public interest requires that district attorneys be able to carry out their duties without being
hampered by civil suits claiming damages for actions taken in their official capacities.”); Mosley
v. Observer Publishing Company, 619 A.2d 343 (Pa. Super. 1993) (granting preliminary objections
because the district attorney was immune from defamation suit as a high public official);
McCormick v. Specter, 275 A.2d 688 (Pa. Super. 1971) (finding the district attorney was immune
(Footnote continued on next page…)
                                                29
and injunctive relief to enjoin an alleged constitutional due process violation.
Appellant police officers contend that they were not provided constitutional due
process before being placed on the Do Not Call List. That is, they seek to restrain
the District Attorney from publicizing the List unless and until they are provided
with an opportunity to demonstrate why they should not be on the List. In Fawber
v. Cohen, 532 A.2d 429 (Pa. 1987), our Supreme Court explained that governmental
immunity cannot shield these types of claims, which simply seek to restrain state
officials from performing affirmative acts, as follows:

               The distinction is clear between suits against the
               Commonwealth which are within the rule of its immunity
               and suits to restrain officers of the Commonwealth from
               enforcing the provisions of a statute claimed to be
               unconstitutional. Suits which seek to compel affirmative
               action on the part of state officials or to obtain money
               damages or to recover property from the Commonwealth
               are within the rule of immunity; suits which simply seek
               to restrain state officials from performing affirmative acts
               are not within the rule of immunity.

Id. at 433-34 (emphasis in original).                See also Wilkinsburg Police Officers
Association v. Commonwealth, 636 A.2d 134, 137 (Pa. 1993) (holding that lawsuits
that seek to compel affirmative action on the part of state officials or to obtain money
damages or to recover property from the Commonwealth are within the rule of
immunity; suits which simply seek to restrain state officials from performing
affirmative acts are not within the rule of immunity); R.H.S. v. Allegheny County
Department of Human Services, Office of Mental Health, 936 A.2d 1218, 1228 (Pa.


from libel and slander claims as a high public official when acting within his official duties). See
also Miller v. Nelson, the case upon which the trial court relied, where we held that the district
attorney had absolute immunity from the plaintiff’s claims arising from his decision not to
prosecute a private complaint.
                                                30
Cmwlth. 2007) (holding that, notwithstanding governmental immunity, “[c]laims
arising from violations of the Pennsylvania Constitution may still be raised against
local governments”).
             Here, Appellants do not seek damages, nor do they seek to compel the
District Attorney to perform an affirmative act. Rather, they seek constitutional
compliance through equitable relief.      Accordingly, the trial court incorrectly
concluded that absolute immunity poses a bar to Counts I and II, insofar as
Appellants seek injunctive relief to enjoin the DA from distributing the Do Not Call
List unless, and until, they are provided with due process and have had an
opportunity to challenge the placement of their names on the Do Not Call List.
Because these counts seek a declaration that their right to protect their reputations
was denied without due process, immunity poses no bar to appellant police officers’
claims.


  Did the Trial Court Err in Dismissing the Complaint on the Grounds that
  Harms Allegedly Suffered by Appellant Police Officers are “Hypothetical”
                       and “Speculative” in Nature?
             The trial court dismissed the complaint based on its conclusion that “the
[complaint] was speculative and hypothetical in nature because no action has yet
been taken that would infringe upon [appellant police officers’] rights.” (Trial ct.
op., 11/18/19, at 7.) We find no merit in the trial court’s conclusion that the
complaint should be dismissed on these grounds.
             As explained, Appellants have asserted that a fundamental right is at
stake, and the City and the District Attorney did not afford the appellant police
officers the proper due process required under the Pennsylvania Constitution. In
Pennsylvania Bar Association, the Insurance Department argued that the PBA failed
to show any harm resulting to its members from their inclusion on an index of

                                         31
attorneys suspected of fraud. To reiterate, the attorneys in that case complained that
inclusion on the index would cause injury to their reputations. We held that their
inclusion on the index would “inevitably lead[] to the injury of these attorneys’
reputations, based upon suspicion alone.” 607 A.2d at 854. We further observed
that allowing attorneys to seek expungement after-the-fact was inadequate,
explaining that “[t]he Supreme Court of the United States has recognized that notice
is the most basic requirement of due process. Notice is necessary both to inform the
interested parties of the pending action and to provide an opportunity to present
objections.” Id. at 856. We reasoned that by the time the listing was brought to the
attorney’s attention, the damage to him/her may have already been done, and he/she
may have lost the opportunity to be heard at a meaningful time and in a meaningful
manner. Id. at 857.
             The same rationale applies here. The appellant police officers should
not be required to wait until damage to their reputations has been done before they
are provided a meaningful opportunity to be heard.          As in Pennsylvania Bar
Association, the negative stigma of being included on a Do Not Call List is a threat
to the appellant police officers’ reputations. See also Wolfe v. Beal, 384 A.2d 1187,
1189 (Pa. 1978) (holding that existence of government records containing
information that might subject a party to negative stigmatization is a “threat” to that
party’s reputation).
             Furthermore, contrary to the trial court’s ruling, Appellants have
alleged facts to establish that actual harm has already occurred as the result of
placing the appellant police officers on the Do Not Call List. In Paragraphs 90 and
93 of the complaint, Appellants allege:

             90. On [June 22, 2018, FOP] learned that some of its
             bargaining unit employees were informed orally and
                                          32
             without advance notice that their job duties were being
             restricted based on the prior “Do Not Call List” of former
             District Attorney Williams.

                                        ***
             93. On June 28, 2018, [FOP’s President] sent a letter to
             [the Police Commissioner] informing him that bargaining
             unit employees had their work duties restricted by the PPD
             consequent to being placed on the new, updated and
             revised “Do Not Call List.”
(Complaint, ¶¶90, 93, R.R. at 24a.)
             In Paragraph 180 of the complaint, Appellants allege that one of the
appellant police officers who was placed on the new Do Not Call List “was removed
from his new assignment and was returned to a position as a patrol officer, resulting
in a loss of overtime income and the potential of other career promotions.” Id. ¶108,
R.R. at 41a. Again, because this matter was before the trial court on POs, the trial
court was required to assume these allegations are true. Borough of White Oak v.
Department of Transportation, 360 A.2d 825, 826 (Pa. Cmwlth. 1976).
             In this case, we cannot know that the harm alleged is theoretical or
speculative until there is discovery, and the determination is made by a factfinder
based on substantial evidence. For now, at this stage in the proceedings, we find
that appellant police officers’ contention that they were denied an opportunity to
challenge their placement on the Do Not Call List to establish a procedural due
process violation under the Pennsylvania Constitution, and, therefore, the trial court
wrongly concluded that appellant police officers have suffered no harm.
             Thus, the trial court erred in sustaining the POs and dismissing the
complaint on the grounds that the harm alleged was hypothetical or speculative.
                                 IV.    Conclusion
             Based on the foregoing, we conclude that the trial court erred by
categorically concluding on POs that the appellant police officers are not entitled to
                                        33
prior notice that they are being considered for placement on the updated Do Not Call
List or afforded a timely and meaningful opportunity to be heard concerning whether
they should be removed from the Do Not Call List. We find Counts I and II of the
complaint state cognizable constitutional due process claims and must be allowed to
proceed. In so doing, we emphasize that the DA’s obligations under Brady and
Giglio are not contingent upon whether a police officer is placed on the Do Not
Call List. As we have made clear, the DA may provide information about any
police officer to criminal defense counsel regardless of whether that officer is
on the Do Not Call List. Thus, the due process we have found is owed to
exonerated police officers should not in any way interfere with the timeliness or
conduct of the criminal trial.
             Accordingly, the trial court’s dismissal of the complaint is affirmed, in
part, and vacated, in part. To the extent that the trial court dismissed Appellants’
requests to enjoin the DA and the City from carrying out their functions under Brady
and Giglio, that portion of the trial court’s decision to dismiss the complaint is
affirmed. The trial court’s dismissal of the due process claims raised in Counts I and
II is vacated.




                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge




                                         34
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Fraternal Order of Police Lodge No. 5,     :
by its guardians ad litem, John            :
McNesby, President; Roosevelt Len          :
Poplar, Vice President; John McGrody,      :
Vice President; Steve Weiler, Vice         :
President; Nicholas Denofa, Vice           :
President; Police Officer Sean Cahill;     :
Detective Michael DeRose; Police           :
Officer Richard Green; Police Officer      :
Constance Harris; Police Officer           :
Matthew Nodiff; and Police Officer         :
Anthony Roselli,                           :
                    Appellants             :
                                           :   No. 1295 C.D. 2019
                       v.                  :
                                           :
The City of Philadelphia, its Officials,   :
Agents, Employees and Assigns; Jim         :
Kenney, in his official capacity as        :
Mayor of the City of Philadelphia;         :
Larry Krasner, in his official capacity    :
as District Attorney of the City of        :
Philadelphia; R. Richard Ross Jr., in      :
his former capacity as Police              :
Commissioner of the City of                :
Philadelphia                               :


                                       ORDER

             AND NOW, this 9th day of November, 2021, the August 21, 2019
orders of the Court of Common Pleas of Philadelphia County (trial court) dismissing
Appellants’ Second Amended Complaint is hereby affirmed in part and vacated in
part as follows:
   1. To the extent that the trial court dismissed Appellants’ requests to enjoin
      Appellees from carrying out their functions under Brady v. Maryland, 373
   U.S. 83 (1963) and Giglio v. United States, 405 U.S. 150 (1972), that portion
   of the trial court’s decision to dismiss the complaint is AFFIRMED.
2. The trial court’s dismissal of Appellants’ due process claims raised in Counts
   I and II is VACATED and the matter is remanded for further proceedings
   consistent with this opinion.
         Jurisdiction is relinquished.



                                             ________________________________
                                             PATRICIA A. McCULLOUGH, Judge




                                         2
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Fraternal Order of Police Lodge No. 5,    :
by its guardians ad litem, John           :
McNesby, President; Roosevelt Len         :
Poplar, Vice President; John McGrody,     :
Vice President; Steve Weiler, Vice        :
President; Nicholas Denofa, Vice          :
President; Police Officer Sean Cahill;    :
Detective Michael DeRose; Police          :
Officer Richard Green; Police Officer     :
Constance Harris; Police Officer          :
Matthew Nodiff; and Police Officer        :
Anthony Roselli,                          :
                    Appellants            :
                                          :
       v.                                 :   No. 1295 C.D. 2019
                                          :   ARGUED: June 11, 2020
The City of Philadelphia, its Officials, :
Agents, Employees and Assigns; Jim        :
Kenney, in his official capacity as       :
Mayor of the City of Philadelphia; Larry :
Krasner, in his official capacity as      :
District Attorney of the City of          :
Philadelphia; R. Richard Ross Jr., in his :
former capacity as Police Commissioner :
of the City of Philadelphia               :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE ELLEN CEISLER, Judge


CONCURRING AND DISSENTING OPINION
BY JUDGE CEISLER                                    FILED: November 9, 2021
       I concur in part and dissent in part from the majority’s treatment of the Trial
Court’s August 22, 2019 orders, as it is readily apparent that the Court of Common
Pleas of Philadelphia County (Trial Court) properly dismissed The Fraternal Order
of Police Lodge No. 5, by its guardians ad litem, John McNesby, President;
Roosevelt Len Poplar, Vice President; John McGrody, Vice President; Steve Weiler,
Vice President; Nicholas Denofa, Vice President; Police Officer Sean Cahill;
Detective Michael DeRose; Police Officer Richard Green; Police Officer Constance
Harris; Police Officer Matthew Nodiff; and Police Officer Anthony Roselli’s
(collectively, Appellants) Second Amended Complaint,1 due to the respective
informational disclosure obligations of the City of Philadelphia, its Officials,
Agents, Employees and Assigns; Jim Kenney, in his official capacity as Mayor of
the City of Philadelphia; and R. Richard Ross, Jr., in his official capacity as Police
Commissioner of the City of Philadelphia2 (collectively, City), and Larry Krasner,
in his official capacity as District Attorney of the City of Philadelphia (District
Attorney), to criminal defendants under the Fourteenth Amendment of the United



       1
         Police Officer Thomas Fitzpatrick, Sergeant Jason Reed, Police Officer Joseph Reilly,
Sergeant Timothy Stephan, and Police Officer Andrew Yaletsko were named as appellants in the
amended notice of appeal that was filed on October 9, 2019, but this matter’s caption has not been
updated to reflect that fact.

       2
          Commissioner Ross resigned from his position effective August 20, 2019, and was
replaced by Danielle Outlaw, who assumed her role as Philadelphia Police Department (PPD)
Commissioner on February 10, 2020. See The Philadelphia Inquirer, “Philadelphia Police
Commissioner Richard Ross resigns after woman alleges affair, retribution,”
https://www.inquirer.com/news/richard-ross-resigns-philadelphia-police-commissioner-gender-
racial-sexual-harassment-20190820.html (last accessed November 8, 2021); The Philadelphia
Inquirer, “New Philly Police Commissioner Danielle Outlaw takes over her new department,”
https://www.inquirer.com/news/philadelphia-police-commissioner-danielle-outlaw-first-day-
20200210.html (last accessed November 8, 2021).
States Constitution.3 I come to this conclusion in light of the fact that this solemn
duty, which is critical to ensuring that justice is fairly and accurately dispensed,
vitiates whatever claims rooted in Pennsylvania law that Appellants may have
otherwise been able to pursue.4
       Pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and the case law which
has sprung forth from that seminal decision, the District Attorney has an unshakable
responsibility under the Fourteenth Amendment’s Due Process Clause to disclose
potentially material evidence to criminal defendants. To that end, the United States
Supreme Court has held that “the suppression by the prosecution of evidence
favorable to an accused . . . violates due process where the evidence is material either
to guilt or to punishment, irrespective of the good faith or bad faith of the


       3
          Regarding due process, the Fourteenth Amendment reads, in relevant part: “No State shall
. . . deprive any person of life, liberty, or property, without due process of law[.]” U.S. CONST.
amend. XIV, §1.

       4
          Per the Supremacy Clause, “[the United States] Constitution, and the Laws of the United
States . . . shall be the supreme Law of the Land; and the Judges in every State shall be bound
thereby, any Thing in the Constitution or Laws of any State to the Contrary notwithstanding.” U.S.
CONST. art. VI, cl. 2.
               It is fundamental that by virtue of the Supremacy Clause, the State
               courts are bound by the decisions of the Supreme Court with respect
               to the federal Constitution and federal law, and must adhere to extant
               Supreme Court jurisprudence. U.S. CONST. art. VI, cl. 2;[]
               Chesapeake & O. Ry. Co. v. Martin, 283 U.S. 209, 221 . . . (1931)
               (“The determination by this [C]ourt of [a federal] question is binding
               upon the state courts, and must be followed, any state law, decision,
               or rule to the contrary notwithstanding.”); Com[.] v. Ware, . . . 284
               A.2d 700, 702 ([Pa.] 1971) (“[A] state court is not free to ignore the
               dictates of the United States Supreme Court on federal constitutional
               matters because of its own conclusion that those dictates are ‘ill-
               considered.’”).
Council 13, Am. Fed’n of State, Cnty. & Mun. Emps., AFL-CIO ex rel. Fillman v. Rendell, 986
A.2d 63, 77-78 (Pa. 2009) (internal footnote omitted).


                                              EC - 2
prosecution.” Brady, 373 U.S. at 87. “[R]egardless of [whether a criminal defendant
requests specific information], favorable evidence is material, and constitutional
error results from its suppression by the government, ‘if there is a reasonable
probability that, had the evidence been disclosed to the defense, the result of the
proceeding would have been different.’” Kyles v. Whitley, 514 U.S. 419, 433 (1995)
(quoting United States v. Bagley, 473 U.S. 667, 682 (1985) (plurality opinion of
Blackmun, J.)) and citing id. at 685 (White, J., concurring in part and concurring in
judgment).
      “When the ‘reliability of a given witness may well be determinative of guilt
or innocence,’ nondisclosure of evidence affecting credibility falls within this
general rule.” Giglio v. United States, 405 U.S. 150, 154 (1972) (quoting Napue v.
Illinois, 360 U.S. 264, 271 (1959)) (emphasis added).
             [T]he prosecution, which alone can know what is
             undisclosed, must be assigned the consequent
             responsibility to gauge the likely net effect of all such
             evidence and make disclosure when the point of
             “reasonable probability” is reached. This in turn means
             that the individual prosecutor has a duty to learn of any
             favorable evidence known to the others acting on the
             government’s behalf in the case, including the police.
             But whether the prosecutor succeeds or fails in meeting
             this obligation (whether, that is, a failure to disclose is in
             good faith or bad faith, see Brady, 373 U.S. at 87 . . .), the
             prosecution’s responsibility for failing to disclose known,
             favorable evidence rising to a material level of importance
             is inescapable.
             ....
             [T]he prosecution cannot be subject to any disclosure
             obligation without at some point having the
             responsibility to determine when it must act. Indeed,
             even if due process [was] thought to be violated by
             every failure to disclose an item of exculpatory or
             impeachment evidence (leaving harmless error as the
             government’s only fallback), the prosecutor would still

                                        EC - 3
             be forced to make judgment calls about what would
             count as favorable evidence, owing to the very fact that
             the character of a piece of evidence as favorable will
             often turn on the context of the existing or potential
             evidentiary record.
             ....
             Unless, indeed, the adversary system of prosecution is to
             descend to a gladiatorial level unmitigated by any
             prosecutorial obligation for the sake of truth, the
             government simply cannot avoid responsibility for
             knowing when the suppression of evidence has come to
             portend such an effect on a trial’s outcome as to destroy
             confidence in its result.
             This means, naturally, that a prosecutor anxious about
             tacking too close to the wind will disclose a favorable
             piece of evidence.
Kyles, 514 U.S. at 437-39 (emphasis added); accord United States v. Agurs, 427 U.S.
97, 108 (1995) (“Because we are dealing with an inevitably imprecise standard, and
because the significance of an item of evidence can seldom be predicted accurately
until the entire record is complete, the prudent prosecutor will resolve doubtful
questions in favor of disclosure.”). In short, the District Attorney has an affirmative
duty to seek out potentially exculpatory evidence, as well as evidence that could be
used to impeach prosecution witnesses, whether that evidence is in the possession of
the Office of the District Attorney or the City itself, and must provide that evidence
to the accused. Furthermore, the City has a derivative duty to assist the District
Attorney with fulfilling his constitutional obligation to criminal defendants, by
providing the District Attorney, at his request, with information regarding such
allegations. Kyles, 514 U.S. at 437-39. The majority and I are thus in agreement that
there is no legal basis for enjoining the City from providing requested information
to the District Attorney, or enjoining the District Attorney from either establishing a




                                        EC - 4
so-called “Do Not Call List” or disclosing officer misconduct-related information to
line prosecutors.5
       It is at this juncture that I part company with the majority opinion. First and
foremost, I agree with the District Attorney, and the Trial Court, that information
regarding a PPD employee’s alleged perpetration of misconduct may certainly be
material in some instances, even if the allegation has previously been deemed by
others to have been unfounded. This is because such an accusation goes to the heart
of a PPD employee’s trustworthiness and speaks to whether they have conducted
themselves with fidelity and honor in fulfilling the inherently weighty duties of their
job. Giglio, 405 U.S. at 154; cf. Com. v. Mejia-Arias, 734 A.2d 870, 876 (Pa. Super.
1999) (quoting Com. v. Herrick, 660 A.2d 51, 61 (Pa. Super. 1995)) (a police
officer’s personnel file is, at most, protected by “a common law privilege” which
“[‘]must yield to the constitutional rights of a criminal defendant’”). Therefore, in
order to avoid running afoul of the Fourteenth Amendment’s Due Process Clause,
the District Attorney must exercise his broad discretion and err on the side of
disclosure when faced with the question of whether a misconduct allegation is
material, even when that allegation was not ultimately sustained or did not result in
the implicated PPD employee being punished.6

       5
          I also agree with the majority that the Trial Court erred by dismissing the Second
Amended Complaint on the bases that the District Attorney was protected by absolute immunity
and because Appellants failed to provide proof that the Do Not Call List exists. Neither of these
points affect the outcome here, because, as discussed infra, the Trial Court correctly determined
that there were other bases for dismissing the Second Amended Complaint in full.

       6
          I note, without additional comment, that the PPD recently released a study of its
disciplinary process that was coauthored by the City’s Police Advisory Commission, in which it
was stated that
                out of all [misconduct] allegations [against PPD employees]
                between 2015 and 2020, 86% of the allegations did not advance
(Footnote continued on next page…)

                                            EC - 5
       Appellants do not challenge the District Attorney’s broad constitutional
responsibilities and admit “that under Brady[,] . . . [the District Attorney] is obligated
to provide exculpatory information to criminal defendants concerning the nature of
the criminal investigation that resulted in criminal charges as well as information
that could impeach a police officer who participated in the criminal investigation of
that defendant.” Appellants’ Br. at 30. Instead, it seems that Appellants’ concerns
are essentially reducible to two general points: first, they object to not having a say
regarding what information the District Attorney elects to disclose to criminal
defendants about the aforementioned misconduct allegations; and second, they fear
that disclosing this information will harm PPD employees’ careers. See id. at 41-54.
       With regard to the first issue, Appellants run headlong into the District
Attorney’s constitutional duty to affirmatively seek out potentially exculpatory and
impeachment evidence, as well as his responsibility to err on the side of disclosure
when faced with evidence of uncertain materiality.
              Affording police officers authority . . . that prevent[s] the
              district attorney from carrying out his duties would present
              a clear infringement of powers which the constitution and
              the legislature, as well as our case law, have reposed in the
              district attorney. Not only would it shift power from an
              elected and publicly accountable official to appointed
              public servants, but it would create havoc in the
              administration of justice by creating unbridled and

               beyond the initial investigation, and when [the] Internal Affairs
               [Division] did find evidence of misconduct, most complaints (76%)
               resulted in only training and counseling—which is not considered
               discipline. Additionally, penalties for guilty officers were typically
               minimal: all in all, only 0.5% of civilian allegations resulted in any
               recorded consequence beyond a reprimand.
        Police Advisory Commission and PPD, Collaborative Review and Reform of the PPD
Police Board of Inquiry - Policy, Practice, and Custom Report (May 20, 2021), at 2, available at
https://www.phila.gov/media/20210521150500/Collaborative-Review-and-Reform-of-the-PPD-
Police-Board-of-Inquiry.pdf (last accessed November 8, 2021).


                                            EC - 6
               decentralized decisions [regarding the handling of
               criminal cases].
Com. v. Stipetich, 652 A.2d 1294, 1295 (Pa. 1995). Simply put, Appellants cannot
be permitted to interfere with or block the District Attorney’s discretionary authority
to determine what constitutes material or potentially material evidence, nor with his
concomitant duty to disclose that evidence to criminal defendants, as doing so would
inevitably force the District Attorney to violate criminal defendants’ due process
rights. Similarly, allowing Appellants to invade the District Attorney’s discretionary
realm would cause the City to commit due process violations as well, since
Appellants would then be able to prevent the City from disclosing requested
information to the District Attorney and, by extension, to criminal defendants.
       Given this, Appellants’ procedural concerns cannot, as the majority argues,
be disentangled from the District Attorney’s Fourteenth Amendment-based
disclosure obligations. See Fraternal Order of Police, Lodge No. 5 v. City of
Philadelphia, __ A.3d __, __ (Pa. Cmwlth., No. 1295 C.D. 2019, filed November 9,
2021 (FOP), slip op. at 19-28. To reiterate, allowing police officers to interject
themselves into the District Attorney’s Brady information disclosure decisions, in
the manner sought by Appellants and sanctioned by the majority, would run counter
to Pennsylvania Supreme Court case law and inevitably lead to violations of criminal
defendants’ due process rights. Such an outcome, for reasons legal, practical, and
moral, would be utterly unacceptable.7
       The majority seeks to counter this by invoking the concept of “innocent until
proven guilty” and argues, in essence, that PPD employees who have been

       7
         Moreover, and independent of due process considerations, the Pennsylvania Constitution
does not protect the contents of police officers’ personnel files from disclosure to the general
public. Mejia-Arias, 734 A.2d at 876. Consequently, neither the constitutional right to privacy nor
the constitutional right to reputation act as an impediment to public dissemination of such
information.


                                             EC - 7
“exonerated of misconduct charges,” as the majority puts it, must be given the
opportunity to contest their placement on the District Attorney’s Do Not Call List
prior to disclosure of any misconduct-related information to outside parties. See, e.g.,
id. at __, slip op. 17 n.15, 20, 27-28.8 This argument is entirely without a basis in
law, as the state’s burden of proof in criminal matters is completely irrelevant to the
question of whether the District Attorney may, or must, disclose information
regarding misconduct allegations to criminal defendants.9 The correct question is

       8
           I take issue with the majority’s characterization of how the misconduct allegations against
the 11 PPD employees named in this matter’s amended notice of appeal were resolved, as the
reality is more complicated than suggested by the term “exonerated.” As of the filing of the Second
Amended Complaint, two of the PPD employees were under criminal investigation; one had been
indicted in federal court and was subsequently found not guilty; one had the misconduct allegations
against him substantiated by the PPD’s Internal Affairs Division and was then found guilty by the
PPD’s Police Board of Inquiry on some of the misconduct charges; one had the misconduct
allegations against him substantiated by the Internal Affairs Division, but the Police Board of
Inquiry withdrew all of the charges for unspecified reasons; one had two distinct sets of misconduct
allegations against him that were substantiated by the Internal Affairs Division, but the Police
Board of Inquiry did not charge him in one instance, for unspecified reasons, and found him not
guilty in the other; and five had the misconduct allegations against them substantiated by the
Internal Affairs Division but were ultimately found not guilty by the Police Board of Inquiry. See
Second Am. Compl., Exs. S, T, V, Z, BB-II.

       9
           The majority vaguely references two cases, Dicks v. United States, (E.D. Pa. No. CR 03-
266, filed Sept. 8, 2010), 2010 WL 11484356; and United States v. Booker, (E.D. Pa. No. CRIM.
95-211, filed Apr. 24, 1997), 1997 WL 214850, aff’d, 133 F.3d 911 (3d Cir. 1997)), which it
effectively claims justify and support its theory that PPD employees’ “innocence” can somehow
operate as a limitation on the District Attorney’s constitutionally mandated disclosure duties. See
FOP, __ A.3d at __, slip op. at 17 n.15. The majority, however, misapprehends the particulars of
those cases, as well as their relevance to this situation. Both Booker and Dicks dealt with post-
conviction challenges where, at that stage in the proceedings, the government either contested or
did not admit to the materiality of the evidence at issue in those matters, which pertained to
allegations of officer misconduct and which the affected defendant sought to leverage for a new
trial or a reduced sentence. See Dicks, 2010 WL 11484356, at *2-*3; Booker, 1997 WL 214850,
at *1. Furthermore, those cases hinged, in large part, upon whether that evidence would have
been admissible at trial, using a retrospective analysis to determine whether it would have been
material to the accused’s guilt or innocence and, thus, should have been disclosed per Brady. See
(Footnote continued on next page…)

                                              EC - 8
not whether each PPD employee has been found, beyond a reasonable doubt, to have
committed the misconduct of which they were accused; to state the obvious, the PPD
employees are not the ones who will be on trial here. Instead, the issue is whether
the evidence regarding each alleged misconduct potentially implicates the PPD
employees’ reliability and credibility as witnesses in cases where their testimony
is central to determining whether the accused are guilty beyond a reasonable
doubt. Giglio, 405 U.S. at 154.
       It is important to note that, per the Second Amended Complaint and the
exhibits attached thereto, each allegation of misconduct relevant to this matter was
found sufficient by the government itself, such that each named PPD employee was
thereafter subjected to potential sanction either by the PPD itself or a jury of their
peers. Regardless of whether each named PPD employee was then found guilty
and punished, either administratively or in a court of law, the government’s
threshold substantiation of the underlying accusations means that they were of a
more serious, viable nature and did not merely consist of unfounded assertions put
forth by members of the general public. This is not to say, however, that the District
Attorney cannot or must not disclose information to criminal defendants regarding
misconduct allegations that ultimately were not substantiated. Again, the salient
question is whether those allegations are potentially material, not whether they
resulted in punishment being levied against the accused individuals.
       This is not to suggest that all such information will necessarily be admissible
at trial in every situation. Determinations of that nature require a separate analysis,

Dicks, 2010 WL 11484356, at *5-*10; Booker, 1997 WL 214850, at *1-*4. By contrast, the
District Attorney has already concluded here, prior to trial or conviction, that the misconduct-
related evidence regarding the 11 named PPD employees is material in nature. Booker and Dicks
are therefore inapposite, as the factual scenarios and procedural postures of those cases are entirely
distinguishable from the one currently before us.


                                              EC - 9
which will ultimately be made by the trial judge in each individual case, in line with
the Pennsylvania Rules of Evidence. Com. v. Hawk, 709 A.2d 373, 376 (Pa. 1998)
(“In determining the admissibility of evidence, the trial court must decide whether
the evidence is relevant and, if so, whether its probative value outweighs its
prejudicial effect.”); see, e.g., Pa. R.E. 404(a)(3) (“Evidence of a witness’[] character
may be admitted under [Pennsylvania] Rules [of Evidence] 607, 608, and 609.”); Pa.
R.E. 607 (allowing impeachment of a witness’ credibility); Pa. R.E. 608 (governing
admissibility of evidence regarding a witness’ reputation for, and past history of,
truthfulness or lack thereof); Pa. R.E. 609 (allowing a witness’ credibility to be
impeached in certain instances with evidence of criminal conviction(s)). However,
given the unmistakably clear directives contained in Agurs, Brady, Giglio, Kyles,
and other, similar cases, a prosecutor cannot put the cart before the horse by using
prospective skepticism about admissibility to drive their decisions about what
evidence must be disclosed to each defendant. See Com. v. Green, 640 A.2d 1242,
1246 (Pa. 1994) (“[I]t is clear that the holding in Brady . . . in no way mandates that
the evidence first be admissible before it can be deemed ‘material’ to the defense.”);
cf. Com. v. Santiago, 654 A.2d 1062, 1068 (Pa. Super. 1994) (quoting U.S. v. Krauth,
769 F.2d 473, 476 (8th Cir. 1985)) (“‘Brady is not a discovery rule, but a rule of
fairness and minimum prosecutorial obligation.’”).
      As for Appellants’ second issue, their theoretical concerns about the potential
future impact of disclosure upon PPD employees’ careers cannot, by law, serve as a
basis for granting them declaratory or injunctive relief. “Although the Declaratory
Judgments Act[10] is to be liberally construed, one limitation on a court’s ability to
issue a declaratory judgment is that the issues involved must be ripe for judicial


      10
           42 Pa. C.S. §§ 7531-7541.


                                        EC - 10
determination, meaning that there must be the presence of an actual case or
controversy.” Pa. State Lodge v. Dep’t of Lab. & Indus., 692 A.2d 609, 613 (Pa.
Cmwlth. 1997), aff’d, 707 A.2d 1129 (Pa. 1998). “A declaratory judgment must not
be employed to determine rights in anticipation of events which may never occur or
for consideration of moot cases or as a medium for the rendition of an advisory
opinion which may prove to be purely academic.” Gulnac by Gulnac v. S. Butler
Cnty. Sch. Dist., 587 A.2d 699, 701 (Pa. 1991). With the exception of Officer Reilly,
who claims that he was transferred to a less desirable position within the PPD after
receiving the aforementioned letter,11 none of Appellants point to any actual harm
in their Second Amended Complaint that has been visited upon them as a result of
the District Attorney and the City’s actual or anticipated actions.
      I also note that Appellants fail to identify any specific instances where the
District Attorney has prevented them from testifying at trial. However, this is more
of an academic point, as PPD employees do not have a constitutional, statutory, or
common law right to force the District Attorney or his subordinates to call them as
trial witnesses. It is well settled that a prosecutor has “no duty . . . to call witnesses
whose names appear on a bill of indictment or even eye witnesses, if [he] believes
after examination or investigation that their testimony is unreliable, or unworthy of
belief, or surplusage or irrelevant.” Com. v. Horn, 150 A.2d 872, 874 (Pa. 1959).
               [T]he prosecuting officer is so far bound to a judicial
               attitude that he should present to the jury substantially all
               the evidence within his reach that may throw important
               light on the case. This, however, does not mean that he
               must call as a witness everybody that anybody else may
               think desirable. The responsibility is upon him, and a large
               measure of discretion must be allowed him in meeting it.



      11
           See Second Am. Compl., ¶¶179-80.


                                         EC - 11
Com. v. Karamarkovic, 67 A. 650, 651 (Pa. 1907). Ultimately, the District Attorney
and his subordinates are responsible for serving the interests of justice and cannot
be forced to prosecute cases in a manner which they believe will fail to deliver a
righteous outcome for both the accused perpetrators, and the victims, of criminal
acts. See Com. v. Giacobbe, 19 A.2d 71, 75 (Pa. 1941) (“[T]he district attorney is a
quasi[-]judicial officer and as such should be motivated by a desire to accomplish
justice rather than by an inordinate zeal to obtain convictions[.]”).
      Furthermore, Appellants do not allege in their Second Amended Complaint
that the District Attorney has operated in bad faith to prevent specific PPD
employees from offering witness testimony. It is thus immaterial whether the Do
Not Call List actually exists, due to the District Attorney’s broad purview to identify
PPD employees whose work histories could significantly undermine their credibility
and trustworthiness, and thus their viability as witnesses at trial, for such reasons as
internal affairs complaints and investigations, disciplinary actions, excessive force
incidents, or civil rights lawsuits. Cf. Com. v. Michaliga, 947 A.2d 786, 795 (Pa.
Super. 2008) (“[I]t is presumed that the district attorney act[s] in good faith[.]”). To
that point, Appellants themselves admit that their “causes of action in no way attempt
to stop . . . the creation of a ‘Do Not Call List,’ but rather seek to prevent disclosures
of personnel information not required by [Brady and its progeny] without first
protecting [Appellants’] constitutional, statutory, and common law rights[.]”
Appellants’ Br. at 31. Thus, even if the aforementioned reasons why Appellants’ suit
is legally untenable could be ignored, it remains that the overwhelming balance of




                                        EC - 12
them would be without a legal basis for obtaining their desired relief at this
juncture.12
       Accordingly, I would affirm the Trial Court’s dismissal, via its August 22,
2019 orders, of Appellants’ Second Amended Complaint and firmly dissent from the
majority’s conclusion that Appellants have a constitutional right to interject
themselves in any way into the District Attorney’s Brady information disclosure
process, as well as from the majority’s determination that those orders should be




       12
          Appellants may certainly avail themselves of the rights afforded to them through their
collective bargaining agreement with the City, should their concerns about career impacts, like
Officer Reilly’s, shift from abstract to concrete. That is their right under the Act of June 24, 1968,
P.L. 237, as amended, 43 P.S. §§ 217.1-217.12, otherwise known as “Act 111” or the “Policemen
and Firemen Collective Bargaining Act,” which governs police officers’ collective bargaining
rights in Pennsylvania. However, it is unclear whether a PPD employee could present a viable
collective bargaining grievance in response to PPD employment decisions that resulted, to some
degree, from the City’s performance of constitutionally mandated duties.



                                              EC - 13
partially vacated and that this matter should be remanded to the Trial Court for
additional proceedings.13

                                             __________________________________
                                             ELLEN CEISLER, Judge

Judge Wojcik joins in the Concurring and Dissenting Opinion.




       13
           The majority does not address Appellants’ claim that is based upon the Right-to-Know
Law (RTKL), Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104, but I elect to do so, in
order to explain why it is entirely without merit. Appellants’ interpretation of the RTKL would
deem that law the sole mechanism for anyone to obtain information from state or local government,
turning the RTKL into a cudgel used to prevent transparency, rather than recognizing that it is not
the only way for securing such information. See, e.g., Elliott v. Unemployment Comp. Bd. of Rev.,
474 A.2d 735, 738 (Pa. Cmwlth. 1984) (holding that the RTKL’s predecessor, The Right to Know
Act, Act of June 21, 1957, P.L. 390, as amended, formerly 65 P.S. §§ 66.1-66.9, repealed by
Section 3102(2)(ii) of the RTKL, Act of February 14, 2008, P.L. 6, 65 P.S. § 67.3102(2)(ii), did
not apply where a governmental agency voluntarily disclosed information). In a sense, this would
also run counter to the purpose animating the RTKL, “which is designed to promote access to
official government information in order to prohibit secrets, scrutinize the actions of public
officials, and make public officials accountable for their actions.” Pa. State Police v. McGill, 83
A.3d 476, 479 (Pa. Cmwlth. 2014). Moreover, applying the RTKL to intergovernmental transfers
of information would seriously diminish governmental efficiency, as any such transfer would
needlessly have to go through another layer of review before it could be approved. That would
certainly make prosecutions much more cumbersome, as the prosecuting attorney would have to
file RTKL requests with law enforcement agencies for every single piece of information pertaining
to arrested individuals. This would undoubtedly create processing backlogs, resulting in
downstream problems as far as holding people without charge and failing to try them in a timely
manner.


                                            EC - 14